             Case 5:18-cv-01340 Document 1 Filed 12/31/18 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

                                               :
RICHARD JOHN LLEWELLYN, JR.,                   :
                                               : Case No.: 5:18-cv-1340
                   Plaintiff,                  :
v.                                             :
                                               :
WAL-MART STORES OF TEXAS, LLC                  :
and SYNCHRONY FINANCIAL,                       :
                                               :
                   Defendants.                 :
                                               :

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446,

Defendants Wal-Mart Stores Texas, LLC (“Wal-Mart”) and Synchrony Bank (erroneously sued as

“Synchrony Financial”) (“Synchrony”) (collectively, “Defendants”) hereby notice removal of the

state court civil action known as Richard John Llewelln, Jr. v. Wal-Mart Stores of Texas, LLC and

Synchrony Financial, Case No. 2018CV07858, from the County Court of Bexar County, Texas, to

the United States District Court for the Western District of Texas, and in support thereof states as

follows.

       1.      On or about November 27, 2018, Plaintiff Richard John Llewellyn, Jr. (“Plaintiff”)

filed a Complaint against Defendants in the County Court of Bexar County, Texas (the “State

Court”). In compliance with 28 U.S.C. § 1446(a), a true and correct copy of all process, pleadings,

and orders served upon Synchrony is attached hereto as Exhibit 1.

       2.      As set forth more fully below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because Synchrony has satisfied the procedural requirements for removal, and

this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1332.
             Case 5:18-cv-01340 Document 1 Filed 12/31/18 Page 2 of 7



                                   GROUNDS FOR REMOVAL

I.     Synchrony Has Satisfied the Procedural Requirements for Removal.

       3.        Wal-Mart first received a copy of the Summons and Complaint through its

registered agent for service of process, CT Corporation, by certified mail on December 6, 2018.

Synchrony first received a copy of the Summons and Complaint by mail on December 11, 2018.

Therefore, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(3) because

Defendants are filing their Notice of Removal within 30 days of their receipt of the initial pleading

setting forth the claim for relief upon which such action is based.

       4.        This Court is the proper division because it embraces the County Court of Bexar

County, Texas, where Plaintiff’s action is pending. See 28 U.S.C. §§ 1441 and 1446(a).

       5.        No previous request has been made for the relief requested herein.

       6.        Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

on Plaintiff, and a copy is being filed with the State Court Clerk.

II.    Removal Is Proper Because This Court Has Subject Matter Jurisdiction.

       A.        Federal Question Jurisdiction under 28 U.S.C. § 1331

       7.        Under 28 U.S.C. § 1331, United States District Courts are vested with jurisdiction

to consider cases or controversies “arising under” the laws of the United States of America. See 28

U.S.C. § 1331.

       8.        Removal of such cases is governed by 28 U.S.C. § 1441(b). Section 1441(b) makes

clear that a case brought in state court, raising a federal question, “shall be removable” to the

United States District Courts “without regard to the citizenship or residence of the parties.” 28

U.S.C. § 1441(b) (emphasis added).

       9.        Here, Plaintiff’s Complaint alleges that Defendants improperly reported a Wal-Mart




                                                  -2-
             Case 5:18-cv-01340 Document 1 Filed 12/31/18 Page 3 of 7



credit account as his rather than his father’s, that he disputed the reporting with the credit reporting

agencies, that the credit reporting agencies responded that Defendants verified the reporting of the

debt as accurate, and that this constituted a violation of the Fair Credit Reporting Act (the

“FCRA”). Exh. A, Complaint, ¶¶ 7, 9, 10.

       10.     Plaintiff asserts state law claims based on information he alleges Defendants

furnished to credit reporting agencies. See Compl. ¶ 11 (alleging a violation of Tex. Fin. Code

391.304), ¶¶ 16-21 (alleging “negligent failure to maintain reasonable procedures designed to

assure maximum possible accuracy in the information being reported”), ¶¶ 22-24 (allegation a

violation of the Deceptive Trade Practice Act), ¶¶ 25-27 (alleging a violation of the Texas Fair

Credit Reporting Act).

       11.     Plaintiff’s purported causes of action against Synchrony are couched as violations

of state statutes. However, these claims are preempted by federal law, specifically, the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).

       12.     The FCRA contains a civil enforcement provision that specifically grants

jurisdiction to the federal courts for enforcement. See 15 U.S.C. § 1681p (“An action to enforce

any liability created under this subchapter may be brought in any appropriate United States district

court, without regard to the amount in controversy[.]”)

       13.     The FCRA broadly preempts state law claims by providing that “[n]o requirement

or prohibition may be imposed under the law of any State—(1) with respect to any subject matter

regulated under … (F) section 1681s-2 of this title, relating to the responsibilities of persons who

furnish information to consumer reporting agencies.” 15 U.S.C. § 1681t(b); see also Shaunfield v.

Experian Information Solutions, Inc., 991 F. Supp. 2d 786, 806-07 (N.D. Tex. 2014) (finding that

FCRA preempted both common law claim of defamation and claim for violation of Tex. Bus. &




                                                  -3-
             Case 5:18-cv-01340 Document 1 Filed 12/31/18 Page 4 of 7



Comm. Code § 20.06(d), (e)); Seelbach v. Ditech Financial LLC, 2018 WL 3496479, at *4 (N.D.

Tex. July 19, 2018) (holding that claims for violation of Texas Debt Collection Act and Texas

Deceptive Trade Practices-Consumer Protection Act were preempted by FCRA, as they were

based on allegations of inaccurate credit reporting).

       14.     15 U.S.C. § 1681h(e) further preempts negligence claims based on credit reporting

where a plaintiff does not meet the heightened standard of malice or willfulness: “Except as

provided in sections 1681n and 1681o of this title, no consumer may bring any action or

proceeding in the nature of . . . negligence with respect to the reporting of information against . . .

any person who furnishes information to a consumer reporting agency, based on information

disclosed pursuant to section 1681g, 1681h, or 1681m of this title . . . , based in whole or in part on

the report except as to false information furnished with malice or willful intent to injure such

consumer.” See also Henry v. Capital One Bank (USA), N.A., 2018 WL 4346727, at *5 (N.D. Tex.

Aug. 9, 2018) (holding that common law defamation claim based on furnishing of information to

credit reporting agencies was preempted by FCRA because allegations failed to show malice);

Malek v. Green Tree Servicing, LLC, 2015 WL 12570836, at *3 (S.D. Tex. May 19, 2015) (finding

preemption of defamation claim based on allegedly derogatory credit reports to credit bureaus

where allegations failed to show reports were made with malice).

       15.     Plaintiff’s state law claims are based on allegations that Defendants furnished

inaccurate information to the credit reporting agencies. Compl. ¶ 11 (alleging a violation of Tex.

Fin. Code 391.304), ¶¶ 16-21 (alleging “negligent failure to maintain reasonable procedures

designed to assure maximum possible accuracy in the information being reported”), ¶¶ 22-24

(allegation a violation of the Deceptive Trade Practice Act), ¶¶ 25-27 (alleging a violation of the

Texas Fair Credit Reporting Act). These claims are therefore preempted under 15 U.S.C. §




                                                 -4-
                Case 5:18-cv-01340 Document 1 Filed 12/31/18 Page 5 of 7



1681t(b) and 15 U.S.C. § 1681h(e).

          16.    A defendant “may remove a state court action to federal court only if the action

could have originally been filed in federal court.”         Aaron v. Nat’l Union Fire Ins. Co. of

Pittsburgh, Pennsylvania, 876 F.2d 1157, 1160 (5th Cir. 1989).

          17.    Because Plaintiff’s causes of action – being fully preempted unless brought under

FCRA – could and should have originally been filed in federal court, Defendants may remove this

action to federal court.

          B.     Diversity Jurisdiction under 28 U.S.C. § 1332

          18.    Diversity jurisdiction under 28 U.S.C. § 1332(a)(1) exists in this case because it is

between citizens of different states, and the amount in controversy exceeds $75,000.

          19.    Complete diversity exists, as Plaintiff and the defendants are citizens of different

states:

                 a.     Plaintiff alleges that he is a resident of Texas. Compl. ¶ 2.

                 b.     As correctly alleged by Plaintiff, Wal-Mart Stores Texas, LLC is a Delaware

                        limited liability company. Id. ¶ 3. Its sole member is Wal-Mart Real Estate

                        Business Trust, which is organized under Delaware law. The sole member

                        of Wal-Mart Real Estate Business Trust is Wal-Mart Property Co. Wal-

                        Mart Property Co. is a Delaware corporation with its principal place of

                        business in Arkansas.

                 c.     Plaintiff alleges that Synchrony Financial is a Delaware corporation.

                        Synchrony Bank, the proper defendant is a federal savings association with

                        its charter home office is located at 170 Election Road, Draper, Utah.

          20.    The amount in controversy exceeds $75,000 because Plaintiff seeks damages of at




                                                  -5-
              Case 5:18-cv-01340 Document 1 Filed 12/31/18 Page 6 of 7



$100,000. Id. ¶ 31.

       21.     Given that the requirements for federal question jurisdiction and diversity

jurisdiction are satisfied, this case is properly removed.

       WHEREFORE, Defendants, by counsel, respectfully request that the above-referenced

action, originally filed in the County Court of Bexar County, Texas, be removed to this Court

pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446.



Dated: December 31, 2018                                Respectfully submitted,


                                                        REED SMITH, LLP

                                                        /s/ Michael H. Bernick__
                                                        Michael H. Bernick
                                                        Texas Bar No. 24078227
                                                        811 Main Street, Suite 1700
                                                        Houston, TX 77002
                                                        Telephone: 713-469-3800
                                                        Facsimile: 713-469-3899
                                                        mbernick@reedsmith.com
                                                        Attorneys for Defendants Wal-Mart Stores
                                                        Texas, LLC and Synchrony Bank (erroneously
                                                        sued as “Synchrony Financial”)




                                                  -6-
             Case 5:18-cv-01340 Document 1 Filed 12/31/18 Page 7 of 7



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of December, 2018, the foregoing was filed with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing to the

registered participants as identified on the Notice of Electronic Filing.




                                                        REED SMITH, LLP


                                                        /s/ Michael H. Bernick__
                                                        Michael H. Bernick
                                                        Texas Bar No. 24078227
                                                        811 Main Street, Suite 1700
                                                        Houston, TX 77002
                                                        Telephone: 713-469-3800
                                                        Facsimile: 713-469-3899
                                                        mbernick@reedsmith.com
                                                        Attorneys for Defendants Wal-Mart Stores
                                                        Texas, LLC and Synchrony Bank (erroneously
                                                        sued as “Synchrony Financial”)




                                                  -7-
